CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-14 (“Registration Statement”) of our report dated December 9, 2016, relating to the financial statements and financial highlights of The Putnam Fund for Growth and Income Fund, which appear in such Registration Statement. We also consent to the references to us under the headings "Agreement and Plan of Reorganization" and "Independent Registered Public Accounting Firms" in such Registration Statement. Boston, Massachusetts March 1, 2017
